Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000056
                                                         11-MAR-2016
                                                         10:47 AM



                          SCWC-13-0000056


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                         STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                 vs.


                          JOHN A. WAGNER,

                  Petitioner/Defendant-Appellant.





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000056; CR. NO. 11-1-001K)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant John A. Wagner’s


application for writ of certiorari filed on January 28, 2016, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be


held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai'i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:    Honolulu, Hawai'i, March 11, 2016.

John A. Wagner                 /s/ Mark E. Recktenwald

petitioner pro se

                               /s/ Paula A. Nakayama

Mitchell D. Roth

Mark D. Disher
                /s/ Sabrina S. McKenna

for Respondent

                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                  2